21-22108-rdd     Doc 98     Filed 09/03/21 Entered 09/03/21 16:31:54               Main Document
                                         Pg 1 of 3
                           Hearing Date and Time: September 10, 2021 at 10:00 a.m. (prevailing Eastern)


MAYER BROWN LLP
Douglas Spelfogel
Leah Eisenberg
Jason I. Kirschner
Dabin Chung
1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 506-2500
Facsimile: (212) 506-1910
Proposed Co-Counsel to the Debtor
and Debtor in Possession

BACKENROTH FRANKEL &
KRINSKY, LLP
Mark Frankel
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544

Co-Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re:                                                    Chapter 11
96 WYTHE ACQUISITION LLC,                                 Case No.: 21-22108 (RDD)
                           Debtor.


                                     NOTICE OF HEARING

         PLEASE TAKE NOTICE that a telephonic or video hearing will be held on

September 10, 2021 at 10:00 a.m. (the “Hearing”) before the Honorable Robert D. Drain, United

States Bankruptcy Judge, 300 Quarropas Street, White Plains, New York 10601, to consider on an

interim basis the application (the “Application”) filed by the above captioned debtor and debtor-

in-possession (the “Debtor”) for an Order Pursuant to Sections 327(a) and 328 of the Bankruptcy


743673374
21-22108-rdd      Doc 98      Filed 09/03/21 Entered 09/03/21 16:31:54             Main Document
                                           Pg 2 of 3



Code Authorizing the Employment and Retention of Mayer Brown LLP as Co-counsel to the

Debtor and Debtor In Possession, Nunc Pro Tunc to August 9, 2021 [ECF No. 89] (“Application”)

originally submitted with a presentment date of September 2, 2021 with the no objection of the

United States Trustee, and on August 26, 2021, a limited objection to the Application was filed

herein by Benefit Street Partners Realty Operating Partnership, L.P. [ECF No. 92];

        PLEASE TAKE FURTHER NOTICE that reply papers by the Debtor shall be filed and

served so as to ensure actual receipt not later than 4:00 p.m. three (3) days before the Hearing date;

        PLEASE TAKE FURTHER NOTICE, that a final hearing on the Application will be

held on October 6, 2021, at 10:00 a.m. before the Honorable Robert D. Drain, United States

Bankruptcy Judge, 300 Quarropas Street, White Plains, New York 10601, to consider on a final

basis the Application; and

        PLEASE TAKE FURTHER NOTICE that the United States Bankruptcy Court for

the Southern District of New York (the “Court”) has entered General Order M-543 to

protect public health, and in recognition of the national emergency that was declared by the

President of the United States on March 13, 2020, the Court provided that all conferences

scheduled to be held in the courthouse comprising the White Plains Division of the Court

will be conducted via videoconference (ZoomGov). Participants are required to register their

appearance by 4:00 p.m. the day before the Hearing at https://ecf.nysb.uscourts.gov/cgi-

bin/nysbAppearances.pl.




                                                  2
743673374
21-22108-rdd   Doc 98   Filed 09/03/21 Entered 09/03/21 16:31:54     Main Document
                                     Pg 3 of 3



Dated: New York, New York
      September 3, 2021              MAYER BROWN LLP


                                     By:     /s/ Douglas Spelfogel
                                     Douglas Spelfogel
                                     Leah Eisenberg
                                     Jason I. Kirschner
                                     Dabin Chung
                                     1221 Avenue of the Americas
                                     New York, New York 10020
                                     Telephone: (212) 506-2500
                                     Facsimile: (212) 506-1910
                                     Proposed Co-Counsel to the Debtor
                                     and Debtor in Possession

                                     BACKENROTH FRANKEL &
                                     KRINSKY, LLP
                                     Mark Frankel
                                     800 Third Avenue
                                     New York, New York 10022
                                     Telephone: (212) 593-1100
                                     Facsimile: (212) 644-0544

                                     Co-Counsel to the Debtor
                                     and Debtor in Possession




                                        3
743673374
